DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/06/2022. Claims 8 and 10 are cancelled, Claims 1-7, 9 and 11-20 are amended, Claims 1-7, 9 and 11-20 are pending in current application.
Notice of Non-compliance amendment for specification mailed on 05/17/2022 has been withdrawn as record is clear.
Claims and Specification Objections have been withdrawn in view of amendments filed o 05/06/2022 and an examiner amend for the specification set forth below. 
Claims 4 and 19 have been amended without the proper status identifier (i.e., Currently amended), which is non-compliance claim amendment. However, the examiner amendments below have been taken care of these issues. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on June 2nd, 2022 after an interview with Mr. Michael Monaco on June 1st, 2022.
The application has been amended as follows: 
a)	Specification, page 7, line 18-19 is amended as follows:
As illustrated in FIG. 1A, a module type home robot 
b)	Claims 1-7, 9 and 11-19 have been amended. Additionally, for compact prosecution, claim 20 has been also amended in order to fix claim informalities for the phrase “communication interface”.

IN THE CLAIM
Claim 1. (Currently Amended) A module-type home robot, comprising:
a plurality of components including: 
at least one light emitting diode (LED) configured to emit light, 
a camera configured to photograph and record, 
a projector configured to project projection content, and 
a dust sensing module configured to detect a dust concentration, the dust sensing module being configured to have magnetism and to be separately movable by a user upon being activated;
a device module coupling unit configured to couple to the  plurality of components with the magnetism;
a main body on which the device module coupling unit is disposed, the main body comprising:
a communication interface configured to communicate with the plurality of components;
an input unit configured to receive a user input;
an output unit configured to output voice and images;
a sensing unit configured to sense the user; and
a control unit configured to:
receive a trigger signal for at least one of the plurality of components, the trigger signal including at least one of a user proximity signal, a user voice signal, a user movement signal, a specific time sensing signal or an environment change sensing signal; 
activate the at least one of the plurality of components or the output unit according to the received trigger signal to perform a function corresponding to the at least one of the plurality of components; and
adjust the magnetism to raise the at least one of the plurality of components to a certain height from the device module coupling unit,
wherein the dust sensing module the dust concentration in real time and, based on the sensed dust concentration, transmitting the trigger signal to the control unit based on the trigger signal being the environment change sensing signal, and
wherein the control unit is further configured to:
output the dust concentration information via a voice message based on the sensed dust concentration being equal to or higher than a predetermined level; and
control the communication interface to communicate with a window control device to close a window in response to a received window control voice command.

Claim 2. (Currently Amended) The home robot of claim 1, wherein
the received trigger signal is the user proximity signal; and
the control unit is further configured to raise the at least one of the plurality of components from the device module coupling unit based on the user proximity signal indicating that the user is sensed at a certain distance.

Claim 3. (Currently Amended) The home robot of claim 2, wherein the control unit is further configured to control the output unit to output a predetermined voice message.

Claim 4. (Currently Amended) The home robot of claim 2, wherein the at least one of the plurality of components is further configured to control the at least one LED to emit the light based on the at least one of the plurality of components being raised by at least a certain distance from the device module coupling unit.

Claim 5. (Currently Amended) The home robot of claim 4, wherein the control unit is further configured to control the at least one of the plurality of components to rotate such that the at least one LED faces the user.

Claim 6. (Currently Amended) The home robot of claim 1, wherein
the received trigger signal is the specific time sensing signal; and
the control unit is further configured to activate a voice recognition operation by using the input unit and the output unit and to control the output unit to output a predetermined voice message mapped to a specific time indicated by the specific time sensing signal.

Claim 7. (Currently Amended) The home robot of claim 6, wherein the control unit is further configured to convert the predetermined voice message into a message for a mobile device and to control the communication interface to transmit the converted message to the mobile device.

Claim 9. (Currently Amended) The home robot of claim 1, wherein the control unit is further configured to control the communication interface to communicate with a window control  device to close a window based on the sensed dust concentration.

Claim 11. (Currently Amended) The home robot of claim 1, wherein the control unit is further configured to control an air cleaner in response to a received air cleaner voice command.

Claim 12. (Currently Amended) The home robot of claim 1, wherein:
the trigger signal is for the camera and is the user movement signal; and
the control unit is further configured to control the camera to rotate by 360 degrees, to control the camera to photograph inside a home in which the home robot is located based on the user movement signal indicating that the user is no longer in the home and to store photographed information.

Claim 13. (Currently Amended) The home robot of claim 1, wherein
the trigger signal is for the projector and is the user voice signal; and
the control unit is further configured to detect a projection region near the user and to control the projector to rotate such that it faces the detected projection region based on a variation of magnetism based on the user voice signal being a projection request.

Claim 14. (Currently Amended) The home robot of claim 13, wherein
the trigger signal is the user movement signal; and
the control unit is further configured to simultaneously track the user and control the projector to rotate based on the user movement signal indicating user movement while the projector is performing projection.

Claim 15. (Currently Amended) The home robot of claim 1, wherein the device module coupling unit includes a wireless charging device to enable the plurality of components to be charging in a state where the plurality of components is floating in the air by a certain height or in a state where the plurality of components contacts an upper surface of the main body.

Claim 16. (Currently Amended) The home robot of claim 1, , wherein any one of the plurality of components coupled with the device module coupling unit is replaceable with other components.

Claim 17. (Currently Amended) The home robot of claim 1, wherein the control unit of main body controls an operation of in-home Internet of things (IoT) and the home robot further comprises a memory storing application programs.  

Claim 18. (Currently Amended) The home robot of claim 1, wherein the plurality of components and device module coupling unit have magnetic properties to facilitate raising the plurality of components.  

Claim 19. (Currently Amended) The home robot of claim 1, wherein the output unit includes at least a display device and an audio device.  

Claim 20. (Currently Amended) The home robot of claim 1, wherein [[a]]the communication interface configured to perform wireless communication.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dust sensing module” in claim 1, “input unit” in claim 1, “sensing unit” in claim 1,   “control unit” in claims 1-3, 5-7, 9, 11-14, 17, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

ALLOWABLE SUBJECT MATTER
Claims 1-7, 9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Dooley et al. (US 2017/0203446), Djugash (US 2014/0279733) and Chi Wanlong (CN204180188) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-7, 9, and 11-20 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664